Citation Nr: 0910103	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
discogenic disease of the thoracic spine.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
trapezius muscle disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
migraine headaches.

5.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 10 percent disabling prior to 
December 1, 1994.

6.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 20 percent disabling from December 
1, 1994.

7.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an additional temporary 100 percent 
convalescence period pursuant to 38 C.F.R. § 4.30.

9.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in April 2007, the veteran's 
representative submitted various materials, including a claim 
of entitlement to aid and attendance benefits.  That issue 
was referred to the RO for action in the Board's May 2007 
decision, and is again referred to the RO for appropriate 
action.

The Board observes that in a December 2005 substantive appeal 
which concerned his claims for compensation pursuant to 38 
U.S.C. § 1151, the veteran requested a hearing before the 
Board.  A hearing was scheduled for March 2007 and the 
veteran was notified in a February 2007 letter.  In March 
2007 the veteran requested that his hearing be rescheduled.  
That request was denied by the Veterans Law Judge before whom 
the veteran was scheduled to testify.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, the veteran's request to 
reschedule a hearing pertaining to his claim for benefits 
pursuant to 38 U.S.C. § 1151 was denied.  However, a separate 
substantive appeal pertaining to the issues of entitlement to 
an additional temporary 100 percent convalescence period 
pursuant to 38 C.F.R. § 4.30 and TDIU also indicated the 
veteran's desire to have a hearing pertaining to those 
issues.  Such was noted in the Board's May 2007 decision.  
Review of the record fails to disclose that a hearing was 
scheduled on these two issues.  The veteran should be 
scheduled to testify before a Veterans Law Judge with regard 
to the issues of entitlement to an additional temporary 100 
percent convalescence period pursuant to 38 C.F.R. § 4.30 and 
a TDIU.

The Board also notes that in April 2007, the veteran's 
representative submitted evidence indicating that the veteran 
had been found to be disabled by the Social Security 
Administration (SSA).  While it is unclear precisely when 
this evidence was associated with the claims file, the record 
reflects that materials from SSA were not sought in the 
Board's May 2007 remand.  The Board notes that, prior to the 
receipt of the above referenced information, the Board had 
been advised by SSA that the veteran was not entitled to 
disability benefits.  As records supportive of the Veteran's 
claims might be in the possession of the SSA, the AOJ should 
obtain any records pertaining to the Veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a hearing 
before the Board on the issues of an 
additional temporary 100 percent 
convalescence period pursuant to 38 
C.F.R. § 4.30 and TDIU.

After the veteran has been afforded an 
opportunity to appear at a hearing before 
a member of the Board and testify on 
these issues, the RO need not take any 
further adjudicatory action, but should 
return these issues to the Board for 
further appellate review.  

2.  Obtain a copy of the SSA's decision 
awarding the Veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

If upon completion of the above development the claims of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 and 
the claims for increased ratings remain denied, the case 
should be returned after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



